Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with BRENDA KRUSE on 4/19/21.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 1: in line 16, “said first and a second rotary seals are” is changed to --a first and a second rotary seal is--
In line 23, “a first rotary seal” is changed to --the first rotary seal--
In line 25, “a second rotary seal” is changed to --the second rotary seal--
Claim 10: in line 6, “fluid conduit is in” is changed to --fluid conduit of the bearing spacer is in--
Claim 15: in line 16, “said first and second rotary seals are” is changed to --a first and a second rotary seal is--
In line 23, “a first rotary seal” is changed to --the first rotary seal--
In line 25, “a second rotary seal” is changed to --the second rotary seal—
Allowable Subject Matter
Claims 1-2 and 6-15 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/               Primary Examiner, Art Unit 3617